Citation Nr: 0831588	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 







INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
spouse did not have the requisite military service to 
establish basic eligibility for such benefits.

In March 2004, the Board denied the appellant's basic 
eligibility claim for VA benefits.  In December 2005, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the matter for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify claimants concerning the information 
and evidence needed to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2007).  

In this case, the appellant's claim for Dependency and 
Indemnity Compensation was received in November 2001.  
Accordingly, in January 2002, the RO issued a development 
letter; however, it only referenced the issue of how to 
substantiate a claim of entitlement to death benefits.  In 
November 2002, the RO determined that the appellant's spouse 
did not have the requisite military service to establish 
basic eligibility for VA benefits.  The record, however, is 
absent any indication that the appellant was informed about 
the information and evidence not of record that was necessary 
to substantiate her claim, i.e., acceptable evidence of 
qualifying military service, as well as what evidence is 
considered inadequate for purposes of showing qualifying 
service.  As such, the Board believes that, on remand, the 
AMC should furnish the appellant with a corrective VCAA 
letter that addresses the issue of entitlement to basic 
eligibility for VA benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a corrective VCAA 
notification letter to the appellant with 
regard to de novo issue of entitlement to 
basic eligibility for VA benefits.  The 
notification letter should fully comply 
with, and satisfy, the provisions of the 
VCAA.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  If any additional pertinent 
information is obtained, the AMC should 
contact the NPRC to verify the deceased's 
active military service.  The request 
should clearly document consideration of 
all personal information not previously 
considered.

3.  Thereafter, the AMC should re-
adjudicate the issue of entitlement to 
basic eligibility for VA benefits.  If the 
decision remains in any way adverse to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal, as well as a summary 
of the evidence of record. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




